Citation Nr: 0215597	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  98-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for a malignant brain 
tumor for the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952, and from July 1954 to January 1971.  The veteran died 
in June 1996, and appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from recent rating decisions of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant's claim for service connection for the 
cause of the veteran's death and for accrued benefits

The appellant's claim was initially presented to the Board in 
February 2000, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duty to assist and notify has been met.  

2.  The veteran served in Vietnam during active military 
service, and as a result was exposed to herbicides.  

3.  The veteran's death was due to or the result of 
anaplastic astrocytoma, a malignant tumor of the brain.  

4.  Anaplastic astrocytoma was not present in service or 
until many years thereafter. 

5.  It is less likely than not that herbicide or other 
noxious chemical exposure in service is etiologically related 
to the development of anaplastic astrocytoma which resulted 
in the veteran's death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.312 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  

2.  Service connection for a malignant brain tumor, to 
include anaplastic astrocytoma, on an accrued benefits basis 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5121 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.500, 3.1000 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2002)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the RO has had an opportunity to consider the 
claim for service connection for a brain tumor on an accrued 
benefits basis, and for the cause of the veteran's death in 
light of the above-noted change in the law, and the 
requirements of the new law and regulations have been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's decision, 
the RO's February 2002 letter to the appellant, the September 
1995 and October 1998 Statements of the Case, and the various 
Supplemental Statements of the Case, the appellant and her 
representative have been advised of the laws and regulations 
governing the claims on appeal and the evidence that she must 
supply and the evidence that the VA would attempt to obtain.  
In particular the appellant was informed of the elements of a 
claim for service connection for cause of death, and asked to 
furnish medical evidence verifying a nexus between the 
veteran's herbicide exposure and subsequent anaplastic 
astrocytoma.  She was also asked to submit any evidence 
associated with the veteran's treatment for a brain tumor.  
The appellant has not identified any additional evidence not 
already associated with the claims folder that is obtainable.  
Hence, adjudication of the above-referenced issue is 
appropriate at this time, and the claims are ready to be 
considered on the merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the appellant is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

II. Service connection - Cause of the veteran's death

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death.  Service connection may 
be granted for the cause of death if a disability causing 
death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
1991).  The death of a veteran will be service connected when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312 (2001).  Additionally, for veterans identified as 
having been exposed to herbicides during service, service 
connection may be awarded for certain statutorily-enumerated 
disabilities which manifest to a compensable degree within a 
prescribed time limit subsequent to service.  38 U.S.C.A. 
§§ 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.313 (2001).  

In the present case, the veteran's death certificate confirms 
that he died on June [redacted], 1996, and the immediate cause of 
death was anaplastic astrocytoma, described as a malignant 
brain tumor.  No secondary or contributory causes were noted.  
The record does not show, and the appellant does not contend, 
that the veteran initially incurred anaplastic astrocytoma 
during military service.  His 1971 service separation 
examination is negative for anaplastic astrocytoma or any 
related malignancy of the brain.  The veteran's first 
diagnosis of anaplastic astrocytoma dates to 1995, more than 
20 years after his service separation.  Instead, the 
appellant contends that the veteran's herbicide exposure and 
exposure to other noxious chemicals during service in Vietnam 
resulted in his fatal brain cancer.  

On December 27, 2001, the President of the United States 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, § 201 of which repealed the former requirement 
that a veteran have a disease listed at 38 C.F.R. § 3.309(e) 
before the presumption of Agent Orange exposure due to 
service in the Republic of Vietnam attached.  This section of 
the Act, which is effective December 27, 2001, reverses the 
case of McCartt v. West, 12 Vet. App. 164 (1999).  In the 
McCartt case, the U.S. Court of Appeals for Veterans Claims 
pointed out that the wording in both the statutory and 
regulatory provisions then in effect mandated that the 
presumption of exposure to herbicides applies only to those 
who both served in Vietnam and developed a specified disease.  
McCartt v. West, 12 Vet. App. 164 (1999).  Under 38 U.S.C.A. 
§ 1116 as amended, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.307(a)(6)(iii)(2001).  The 
veteran's service personnel records confirm that he had 
service in Vietnam during the Vietnam era, and his exposure 
to herbicides is therefore presumed.  Because this revised 
version of the law is more favorable to the veteran, it will 
be applied to his pending appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Although the medical evidence conclusively establishes a 
diagnosis of anaplastic astrocytoma of the brain, first 
diagnosed in early 1995, this disability does not appear 
among the listed disabilities presumed to result from 
herbicide exposure.  38 U.S.C.A. §§ 1112, 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  Regardless of 
whether a claimed disability is recognized under 38 U.S.C.A. 
§ 1116, pertaining to herbicide agent exposure presumptive 
diseases, the appellant is not precluded from presenting 
evidence that the veteran's anaplastic astrocytoma was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  However, medical evidence of this fact is 
required.  Id.  

In support of her contentions, the appellant has submitted 
several medical treatises and reports, as well as medical 
opinion statements from two private physicians.  The RO has 
also obtained a medical opinion from a VA physician.  This 
evidence will be discussed in turn.  

In evaluating medical opinion evidence, the U.S. Court of 
Appeals for Veterans Claims ("Court") has held that the 
probative value of such evidence is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Considering first the voluminous medical treatises and 
reports submitted by the appellant, these documents suggest a 
medical nexus generally between herbicide exposure and 
various types of cancer.  However, none of these reports are 
specific to the veteran in the present case, and deal instead 
with veterans as a group.  Because these studies collectively 
fail to comment directly upon the veteran in the present 
case, their probative value is limited.  

As to the statements of Drs. William Pritchard, M.D., and Dr. 
Shirish Devasthali, M.D., the veteran's private physicians, 
the Board finds that these opinions are not so persuasive as 
to find in favor of the appellant.  The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") has 
held that the Board has the duty to assess the credibility 
and weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App.  190 (1991).  While the Board may not ignore the 
opinion of a treating physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).

Considering next the April 2000 statement of Dr. Devasthali, 
this letter cites several studies linking herbicides and 
pesticides to increased incidents of cancer.  The doctor 
concludes that "[i]t is possible that the [veteran's] brain 
malignancy was associated to exposure to [herbicides]."  
However, the mere possibility of a nexus is insufficient, and 
is just the sort of "pure speculation or remote possibility" 
which is forbidden by the applicable regulations to serve as 
a basis for entitlement to service connection.  38 C.F.R. 
§ 3.102 (2001); see Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  This is 
not to say that a physician's statement must be expressed in 
terms of certainty in order for it to have any probative 
merit.  See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  
Nevertheless, the sole statement that a medical nexus between 
an in-service disease or injury and a current disability is 
"possible" does not mean such a nexus is probable, and 
therefore this statement does not rise above mere 
speculation.  Importantly, the physician talks in general 
terms and not with regard to the veteran's specific type of 
brain tumor; e.g., astrocytoma.

Likewise, the June 2001 opinion of Dr. Pritchard is 
insufficient for similar reasons.  Dr. Pritchard writes that 
"there may be a relationship" between herbicide exposure 
and brain cancer, but does not suggest the probability of 
such a nexus.  The Court has previously noted that "may" 
also implies "may not," and is therefore speculative.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Dr. Pritchard's 
statement in and of itself does nothing establish a nexus 
between the veteran's herbicide exposure or any other 
chemical exposure in service and his fatal anaplastic 
astrocytoma.   

In contrast, National Academy of Sciences (NAS) findings, 
recently published in the Federal Register, reveal no 
correlation between brain tumors and Agent Orange exposure.  
As required by § 3 of the Agent Orange Act of 1991, Public 
Law 102-4, 105 Stat. 11, the Secretary has entered into an 
agreement with the NAS to review and summarize scientific 
findings regarding the association between herbicide exposure 
and diseases suspected to result therein.  Based on its 
research, the NAS has concluded that "there is limited or 
suggestive evidence of no association between exposure to 
herbicides and brain tumors."  Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600 
(June 24, 2002).  Likewise, a VA physician reviewed the 
complete medical record and related literature, and could 
find no evidence linking the veteran's cause of death and his 
herbicide exposure during service.  

The appellant has herself suggested that the veteran's fatal 
anaplastic astrocytoma was the result of his in-service 
herbicide exposure.  However, the appellant is not shown to 
be a medical expert, and her assertions are therefore not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The veteran neither incurred anaplastic 
astrocytoma during service, or developed it as a result of 
in-service herbicide exposure.  

III. Service connection (on an accrued benefits basis) - 
Anaplastic astrocytoma

Prior to his death, the veteran filed a claim seeking service 
connection for his malignant brain tumor, diagnosed as 
anaplastic astrocytoma.  His claim was denied by the RO, and 
he perfected an appeal to the Board; however, he died before 
the appellate process could be completed.  Nevertheless, with 
regard to accrued benefits, the law provides that certain 
survivors of a veteran are entitled to be paid, in a lump 
sum, the periodic monetary VA benefits to which the veteran 
was entitled at death, or to which the veteran would have 
been entitled based on evidence on file at death, for a 
period prior to the last date of entitlement as provided in 
38 C.F.R. § 3.500(g) (2001).  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.1000 (2001).  The appellant, as 
the veteran's spouse, is entitled to any accrued benefits due 
the veteran at the time of his death.  38 U.S.C.A. 
§ 5121(a)(2)(A) (West 1991 & Supp. 2002).  

Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  Certain statutorily 
enumerated disorders, including malignant brain tumors, may 
be presumed to have been incurred in service if they manifest 
to a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
2002) ; 38 C.F.R. §§ 3.307, 3.309 (2001).  In evaluating any 
claim, the VA must extend the benefit of the doubt to any 
claimant whenever the evidence is in balance between the 
positive and the negative.  38 U.S.C.A. § 5107(b) (West Supp. 
2002).  

In the present case, service connection on an accrued 
benefits basis is not warranted for anaplastic astrocytoma.  
As is discussed above, the record does not establish that 
anaplastic astrocytoma was either incurred during active 
military service, or manifested within a year thereafter, or 
etiologically related to herbicide or other chemical exposure 
during service.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt does not apply, 
and it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Service connection for anaplastic astrocytoma on an accrued 
benefits basis is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

